—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered April 13, 1995, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his contention that the People failed to prove his identity as the perpetrator beyond a reasonable doubt, since the defense counsel did not raise this issue at trial (see, CPL 470.05 [2]; People v Harvey, 175 AD2d 138). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that the evidence was legally sufficient to establish beyond a reasonable doubt the defendant’s identity as one of the individuals who sold heroin to the undercover police officer. Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Sullivan, Krausman and Smith, JJ., concur.